Title: To George Washington from John Carlyle, 29 December 1774
From: Carlyle, John
To: Washington, George



Sir
Decr 29 1774

On my Looking over my Settlement with The Court I find it In March 1768 & the ballance then In my hands was £12. 19s. 6d. Curry Since In Augt 1769 Mrs Auge Washington gave an order Upon me to Mr Templeman for her Rent & I paid Mr Adams 60 Tobo Clarks fees—Since I have recoverd from Danl Lawrance A ballance that was due the Estate In Loudon Court of 7:15.6 which is All that I have to Settle with the Estate.
I would have Sent you A Copy for yr Satisfaction but had not time If you desire it I will doe it some few days hence. I am with Compts to yr Lady Yr Very Hble Sert

John Carlyle


P.S. my Compts to Mr R. Washington & the bearer has his book.
Yr Servant Staying In Town Longer than I Expected I have Since Seen the Captain who has the Lime Stone he Desires me to Acquaint You that he Expects to get Away In A few days & If You will take the Stone you may have the Whole at first Cost which he Says is 2/8½ Irish Sterling ⅌ Ton an English Shillg is 1/1 in Ireland. I am as Above Yrs J.C.

